feb uniform issue list legend bank m ira x amount a date date veal the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you are years old and have been diagnosed with incurable cancer for which you are being treated in addition your wife has been treated for medical conditions arising from having had open heart surgery and two strokes and has been hospitalized this is in response to correspondence dated date as supplemented by correspondence dated date and a telephone conversation with a representative of this office on date in which you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code you maintained an individual_retirement_arrangement ira with bank m on date you requested a complete distribution from ira x your ira on that date you received a total_distribution from ira x of amount a this was paid to you by six cashiers’ checks the purpose of this distribution was to assist your son with a problem soon after that your son advised you that he had made arrangement to solve the problem on his own you cashed only two of the checks the funds from these cashed checks are being held in a safe deposit box during the 60-day period after receiving the distribution from ira x you received medical treatments including chemotherapy and tests for your cancer in addition your wife’s surgery page of prior to the distribution and the two subsequent strokes put added demands on you as her caretaker on date shortly after the expiration of the 60-day rollover period you returned to bank m with the intent of rolling over amount a back into ira x amount a used for any purposes on that date bank m informed you that there is a sixty-day time limit for returning funds to an ira you did not know that there was a 60-day rollover requirement for amount a to be rolled over into a rollover ira is intact no funds have been based on these facts and representations you request a ruling that the service waive the day rollover requirement contained in sec_408 of the code regarding amount a sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is inciudible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or page of postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information you presented demonstrates that your medical_condition and the treatments necessary to contain your cancer as well as the medical conditions of your wife and your role in her health care prevented you from timely placing amount a into a rollover ira therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a less amounts described below you are granted a period of days from the issuance of this ruling letter to contribute amount a less amounts described below into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions amount a will be considered a rollover_contribution within the meaning of sec_408 of the code in accordance with sec_408 of the code this ruling does not authorize the rollover of amounts that were required to be distributed by sec_401 of the code made applicable to an ira pursuant to code sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether ira x described herein satisfied the requirements of sec_408 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact d at please address all correspondence to sincerely yours franses vb manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
